Citation Nr: 1047053	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  06-00 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New York, New York


THE ISSUES

1.  Entitlement to an increased disability rating for 
chondromalacia of the left knee, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased disability rating for 
chondromalacia of the right knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to December 
1979.

These matters have come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) Regional 
Office (RO).  Thereafter, the Veteran's file was transferred to 
the RO in New York, New York.

In an April 2008 decision, the Board, in part, remanded the 
appeal to the RO for further development.

The issues of entitlement to service connection for a 
lower back disability and left and right ankle 
disabilities, both as secondary to the service-connected 
left and right knee disabilities, have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's chondromalacia of the left knee has been 
manifested by complaints of pain, weakness, and instability and 
range of motion from 0 to 110 degrees but not by moderate 
recurrent subluxation or lateral instability of the knee or x-ray 
evidence of degenerative arthritis.  

2.  The Veteran's chondromalacia of the right knee has been 
manifested by complaints of pain, weakness, and instability and 
range of motion from 0 to 110 degrees but not by moderate 
recurrent subluxation or lateral instability of the knee or x-ray 
evidence of degenerative arthritis.  



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent 
for chondromalacia of the left knee are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 
(2010).

2.  The criteria for a disability rating in excess of 10 percent 
for chondromalacia of the right knee are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).

Prior to the initial adjudication of the Veteran's claims in the 
July 2004 rating decision, he was provided notice of the VCAA in 
November 2003.  The VCAA letter indicated the types of 
information and evidence necessary to substantiate a claim for an 
increased rating, and the division of responsibility between the 
Veteran and VA for obtaining that evidence, including the 
information needed to obtain lay evidence and both private and VA 
medical treatment records.  Thereafter, the Veteran received 
additional notice in July 2006, pertaining to the downstream 
effective date element of his claims, with subsequent 
readjudication in an October 2006 supplemental statement of the 
case (SSOC).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
See also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the April 2008 remand, the Board requested that the RO send 
the Veteran corrective VCAA notice that complied with Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008); contact Dr. N. and 
request that he provide any medical records pertaining to the 
Veteran that are available in his possession, including a 
December 9, 2005 detailed narrative report; obtain the Veteran's 
records from the Social Security Administration (SSA); and obtain 
the MRI reports for the Veteran's knees dated January 4, 2006 and 
January 30, 2006.  As regards the notice, since the April 2008 
remand, the United States Court of Appeals for the Federal 
Circuit held that, in a claim for increase, the VCAA requirement 
is generic notice.  Vazquez-Flores, 580 F.3d 1270.  Thus, 
corrective notice no longer became needed.  Regardless, the RO 
provided the requested notice in June 2008.  The RO obtained the 
Veteran's SSA records and MRI reports for the specified dates.  
Although the record does not indicate that the RO contacted Dr. 
N. to request any medical records in this possession, the record 
indicates that Dr. N. was a VA physician at the New York VA 
Medical Center (VAMC) whose records have already been associated 
with the claims file, and the December 9, 2005 detailed narrative 
report has since been associated with the claims file.  Given the 
above, the Board finds that VA has substantially complied with 
the Board's prior remand.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999).  

All relevant evidence necessary for an equitable resolution of 
the issues on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes service 
treatment records, SSA records, private and VA medical records, 
VA examination reports, and statements from the Veteran and his 
representative.  

In a June 2010 statement, the Veteran asserted that his service-
connected knee disabilities have worsened since the last VA 
examination, which was conducted in September 2006.  However, he 
did not cite to any specific symptoms that have worsened.  He 
reported that his knees give out and cause him to fall, but these 
assertions were already of record.  He reported the use of 
assistive devices, but this has also already been documented in 
the record.  Moreover, the record contains two VA examination 
reports and numerous VA treatment records dated through June 
2008, which are responsive to the rating criteria.  Thus, the two 
VA examination reports and the VA treatment records dated through 
2008 may be accepted as adequate reports of examination of the 
Veteran, without further examination, because they provide 
evidentiary information that speaks directly to the Veteran's 
subjective complaints and the objective findings found 
evaluation.  38 C.F.R. § 3.326 (2010).  Therefore, remand for a 
new VA examination is not required.

The Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The Veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 C.F.R. 
§ 3.103 (2010).

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity resulting 
from disability.  Separate diagnostic codes identify the various 
disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2010).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher evaluation; 
otherwise, the lower evaluation will be assigned.  See 38 C.F.R. 
§ 4.7 (2010).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the Veteran.  38 C.F.R. § 
4.3 (2009).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  When, as here, the Veteran is 
requesting an increased rating for an established service-
connected disability, the present disability level is the primary 
concern and past medical reports do not take precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the most recent examination is not necessarily and 
always controlling; rather, consideration is given not only to 
the evidence as a whole but to both the recency and adequacy of 
examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with consideration 
of the possibility that different "staged" ratings may be 
warranted for different time periods.

The Veteran filed a new claim for an increased disability rating 
for chondromalacia of the knees on September 30, 2003.  [The 
Board observes that he did not make any assertions specific to 
his knee disabilities; rather, the statement of his claim focused 
on his cardiovascular disease, a nonservice-connected 
disability.]

The Veteran's chondromalacia of the knees has been assigned a 10 
percent rating each under 38 C.F.R. § 4.71a, Diagnostic Code 
5299-5257 (2010), indicating that the disabilities have been 
rated by analogy (5299 represents an unlisted condition being 
rated by analogy). See 38 C.F.R. § 4.20 (2010).

Diagnostic Code 5257 provides ratings for other impairment of the 
knee that includes recurrent subluxation or lateral instability.  
Slight recurrent subluxation or lateral instability of the knee 
is rated 10 percent disabling; moderate recurrent subluxation or 
lateral instability of the knee is rated 20 percent disabling; 
and severe recurrent subluxation or lateral instability of the 
knee is rated a maximum 30 percent disabling. 38 C.F.R. § 4.71a 
(2010).  

Alternatively, Diagnostic Code 5260 provides for the following 
evaluations for limitation of leg flexion: 10 percent for flexion 
limited to 45 degrees, 20 percent for flexion limited to 30 
degrees, and 30 percent for flexion limited to 15 degrees.

Under Diagnostic Code 5261, a rating of 10 percent requires 
limitation of extension to 10 degrees.  A rating of 20 percent 
requires limitation of extension to 15 degrees.  A rating of 30 
percent requires limitation of extension to 20 degrees.  A rating 
of 40 percent requires limitation of extension to 30 degrees, and 
a rating of 50 percent requires limitation of extension to 45 
degrees.

For VA purposes, normal extension and flexion of the knee is from 
0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

Separate ratings may be assigned based on limitation of flexion 
and limitation of extension of the same knee joint under 
Diagnostic Code 5260 and Diagnostic Code 5261, respectively.  
VAOPGCPREC 09-04 (September 17, 2004).

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher rating in 
cases in which functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  

After review, the Board finds that an increased disability rating 
is not warranted for chondromalacia of either knee.

A September 2005 examination report completed for SSA reflects 
that the knees flexed to 150 degrees with 5/5 strength in the 
lower extremities; there were no evident subluxations, 
contractures, ankylosis, or thickening; and there was no joint 
instability.

An October 2005 VA examination report reflects complaints of 
bilateral knee pain that has worsened over the past two years and 
a recent history of falls associated with weakness in the knees.  
He also complained of buckling and instability of the knees.  He 
denied any flare-ups or incapacitating episodes.  He denied any 
episodes of dislocation or recurrent subluxation.  He reported 
using a knee brace for the right knee, a cane to aid in 
ambulation, and corrective shoes for both feet.  He reported not 
being able to walk more than one block without having to stop due 
to bilateral knee pain and not being able to drive for more than 
10 to 15 minutes.  Examination of the lower extremities revealed 
edema.  Range of motion of the knees was from 0 to 110 degrees.  
There was no medial or lateral instability with varus or valgus 
stress.  Anterior and posterior cruciate ligament testing was 
negative bilaterally.  Lachman's and McMurray's tests were 
negative bilaterally.  Motor strength was 5-/5 for both knees.  
The examiner noted that there was additional limitation after 
repetitive use and range of motion of the knees, which was 
limited by pain, fatigue, weakness, and lack of endurance.  There 
was no incoordination of either knee.  X-rays of both knees were 
reported as within normal limits.  The examiner provided a 
diagnosis of chronic pain syndrome of the knees.

VA treatment notes from July to November 2005 reflect 
intermittent complaints of knee pain and difficulty with stairs.  
They also reflect complaints of chest pain due to cardiovascular 
disease, due to which the Veteran's activity was limited.

A November 2005 report of functional capacity completed for SSA 
reflects that the Veteran can occasionally lift and/or carry 10 
pounds, frequently lift and/or carry less than 10 pounds, stand 
and/or walk with normal breaks for a total of at least two hours 
in an eight hour workday, sit with normal breaks for a total of 
about six hours in an eight hour workday, and his ability to push 
and/or pull was limited in the lower extremities.  The report 
also reflects a history of congestive heart failure, chronic 
pericarditis, atrial fibrillation, degenerative disc disease, 
chondromalacia of both knees, diabetes, and sleep apnea.  The 
report further reflects that his gait and station were normal and 
he uses a cane but it is not medically necessary.  Lastly, the 
report reflects that he could flex both knees to 150 degrees with 
5/5 motor strength.  

A December 2005 report from Dr. N. reflects that the Veteran has 
diabetes, morbid obesity, obstructive sleep apnea, bilateral 
hearing loss and tinnitus, ischemic ulcer of the left pretibial 
area, myocardial ischemia, chronic pericarditis, anemia, leg 
edema, unsteady gait due to obesity and chondromalacia of both 
knees for which he uses a cane, carpal tunnel syndrome, diabetic 
neuropathy of the upper and lower extremities, and herniated 
lumbar discs with left leg radiculopathy that prevents prolonged 
sitting and standing; and that he cannot be gainfully employed 
due to these multiple and interacting medical conditions.

A January 30, 2006 MRI of the left knee revealed chondromalacia 
of the lateral facet of the retropatellar cartilage and joint 
effusion, but the ligaments and bones were within normal limits 
and the meniscus was intact.

A January 4, 2006 MRI of the right knee revealed an oblique tear 
of the body and anterior horn of the medial meniscus and small 
joint effusion, but the ligaments and bones were within normal 
limits and the lateral meniscus was intact.

VA treatment notes from February to August 2006 reflect 
intermittent complaints of knee pain and that he has been able to 
negotiate stairs better.  They also show that he has a positive 
patellar grind but no laxity of either knee.

A September 2006 VA examination report reflects complaints of 
pain, swelling, giving way, and locking.  The Veteran noted that 
flare-ups varied in severity, frequency, and duration but that 
there was no additional range of motion or functional impairment 
beyond the pain.  He reported being able to walk only half a 
block with a straight cane.  Range of motion of the knees was 
from 0 to 120 degrees bilaterally, with pain on the right at 120 
degrees.  Extension was to 0 degrees and painless, even with 
repetition.  Stability was within normal limits bilaterally.  
Range of motion was the same with repetitive movements with no 
other symptoms with repetitive movements.  There were no other 
joint symptoms, but there was pain and lack of endurance, which 
the examiner observed additionally limited joint function but 
stated that the degree of additional limitation could not be 
determined without resort to mere speculation.  The examiner 
provided diagnoses of medial meniscus tear of the right knee and 
chondromalacia of the left knee patella.

VA treatment notes from November 2006 to November 2007 reflect 
intermittent complaints of knee pain and giving way but that 
there was full range of motion of the knees.  They also show that 
he can walk from one half to two blocks limited by chest pain and 
shortness of breath, that he was encouraged to exercise, and that 
he was undergoing physical therapy including riding a stationary 
bicycle.  They further show that precautions to exercise included 
cardiovascular disease, diabetes, and peripheral neuropathy.  

Additional VA treatment notes from October 2007 to June 2008 
reflect intermittent complaints of knee pain and giving out but 
that motor strength was 5/5 in the lower extremities.  They also 
show that he can only walk one half block due to shortness of 
breath and chest pain, and that he was enrolled in an in-home 
monitoring program for his diabetes, congestive heart failure, 
and hypertension.  

Given the above, the Board finds that the Veteran's 
chondromalacia of the left and right knees has been manifested by 
complaints of pain, weakness, and instability but no objective 
evidence of any instability on examination.  Thus, without 
evidence of moderate recurrent subluxation or lateral instability 
of the knee, a higher 20 percent rating is not warranted for 
either knee under Diagnostic Code 5257.  

The Board acknowledges that the Veteran has reported having 
instability of the knees during the receipt of medical care.  The 
Board finds that he is competent to provide lay evidence of such 
symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the record fails to show any objective evidence of 
subluxation or lateral instability on examination.  As such, the 
Board finds that his statements regarding instability are not 
supported by the record and, hence, not credible.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  

As for Diagnostic Codes 5260 and 5261 for limitation of flexion 
and extension, respectively, the record reflects range of motion 
from 0 to 110 degrees, 0 to 150 degrees, 0 to 120 degrees, and 
full range of motion.  Thus, without evidence of flexion limited 
to 45 degrees, a separate rating is not warranted for either knee 
under Diagnostic Code 5260.  Without evidence of any limitation 
of extension, a separate rating is not warranted for either knee 
under Diagnostic Code 5261.  

Further, without x-ray evidence of degenerative arthritis of 
either knee, a separate rating is not warranted for either knee 
under Diagnostic Code 5003, 38 C.F.R. § 4.71a.  See VAOPGCPREC 
23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 
56703 (1998).

Functionally, although the Veteran uses assistive devices and can 
only walk short distances, the evidence indicates that his 
walking ability has been limited by his nonservice-connected 
cardiovascular disease, not by his service-connected 
chondromalacia of the knees.  Further, the November 2005 report 
of functional capacity completed for SSA reflects that the 
Veteran can lift and/or carry, stand and/or walk, and sit 
relatively normally during an eight hour workday.  

While recognizing that the Veteran has complaints of pain and 
weakness, the record does not reflect evidence of additional 
impairment of either knee upon clinical examination, as caused by 
such pain, weakness, or related factors.  During the October 2005 
VA examination, the Veteran denied any history of flare-ups or 
incapacitating episodes.  Although the examiner noted that there 
was additional limitation after repetitive use, the examiner did 
not quantify such additional limitation.  Similarly, although the 
September 2006 VA examiner observed that pain and lack of 
endurance additionally limited joint function, the examiner 
stated that the degree of additional limitation could not be 
determined without resort to mere speculation.  However, when 
reporting his flare-ups at that time, the Veteran indicated that 
there was no additional limitation of motion or functional 
impairment beyond the pain.  Thus, although it has no reason to 
doubt that the Veteran suffers from pain and weakness, the Board 
is unable to identify any clinical findings which would warrant 
an increased rating for either knee under 38 C.F.R. §§ 4.40, 4.45 
and 4.59.  Moreover, the Veteran himself has indicated that there 
is no additional impairment other than the pain.

The Board has also considered other applicable rating criteria.  
However, after review, with no objective evidence of ankylosis, 
dislocated semilunar cartilage with frequent episodes of locking, 
pain, and effusion, or malunion or nonunion of the tibia and 
fibula of either knee, the Board finds that no other Diagnostic 
Code provides for a higher rating.  

The Board has also considered whether a referral for extra-
schedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Initially, there must be a comparison between 
the level of severity and symptomatology of the veteran's 
service-connected disability with the established criteria found 
in the rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
veteran's disability level and symptomatology, then the veteran's 
disability picture is contemplated by the rating schedule; 
therefore, the assigned schedular evaluation is adequate, and no 
referral is required.  See VAOPGCPREC 6-96.  See also Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extra-schedular consideration referral).

In this case, the schedular evaluations for the Veteran's 
disabilities are not inadequate.  The symptoms described above 
for his knee disabilities, including limitation of motion and 
instability, are specifically noted in the rating criteria.  It 
does not appear that the Veteran has an "exceptional or 
unusual" disability; he merely disagrees with the assigned 
evaluations for his levels of impairment.  In other words, he 
does not have any symptoms from his service-connected 
disabilities that are unusual or different from those 
contemplated by the schedular criteria.  The available schedular 
evaluations for his disabilities are therefore adequate.  
Referral for extra-schedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extra-schedular 
consideration is moot.  See Thun, 22 Vet. App. at 115.  Here, the 
Board notes the December 2005 report from Dr. N. indicating that 
the Veteran's chondromalacia of both knees interferes with his 
employability; however, the Board reiterates that the schedular 
evaluations for the Veteran's knee disabilities are adequate and 
referral for extra-schedular consideration is not warranted in 
this case.

In summary, an increased disability rating is not warranted for 
chondromalacia of either knee at any time during the appeal 
period.  See Hart, 21 Vet. App. 505.  The Board has considered 
the applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claims, that 
doctrine is not applicable in this case.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990).


ORDER

An increased disability rating for chondromalacia of the left 
knee is denied.

An increased disability rating for chondromalacia of the right 
knee is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


